Exhibit 10.6
 
 
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (“Agreement”) is entered into effective as of
the effective date set forth on the signature page to this Agreement (“Effective
Date”) by and between AutoWeb, Inc., a Delaware corporation (“Company”), and the
individual identified as the consultant on the signature page to this Agreement
(“Consultant”).
 
Background
 
The Company is engaged in the business of providing internet marketing services
for the automotive industry. Consultant was formerly employed by the Company as
its EVP, Chief Financial Officer and voluntarily resigned her positions at, and
employment with, the Company and its affiliated entities effective as of April
12, 2018 (“Employment Termination Date”) in order to take a position with
another company. The Company wishes to engage Consultant to provide the
transition services described herein on a consulting basis, and Consultant
wishes to be engaged to provide such transition services.
 
In consideration of the covenants and agreements set forth herein, the parties
hereto agree as follows.
 
ARTICLE I
CONSULTING SERVICES
 
1.1           
Consulting Services. The Company hereby engages Consultant to perform the
transition services (“Consulting Services”) set forth on the Consulting Services
Schedule attached hereto as Exhibit A (“Consulting Services Schedule”), and
Consultant hereby accepts the engagement, upon the terms and conditions
hereinafter set forth. The parties acknowledge that in deciding to engage
Consultant, the Company has relied solely on the experience, expertise and
reputation of Consultant. All Consulting Services are to be provided solely by
the Consultant and no other employees of or contractors for Consultant.
 
1.2           
Term. The engagement of Consultant hereunder shall commence effective as of the
Effective Date and shall continue until and including April 11, 2019 (“Agreement
Expiration Date”). This Agreement may be terminated prior to the Agreement
Expiration Date (i) by Consultant for any reason, with or without cause, upon
thirty (30) days prior written notice to Company; or (ii) by either party by
reason of a material breach of this Agreement by the other party upon thirty
(30) days prior written notice detailing the breach by the breaching party and
breaching party fails to cure such breach within thirty (30) days following such
written notice. The period commencing with the Effective Date and ending on the
earlier of (i) the Agreement Expiration Date and (ii) the effective date of any
termination of this Agreement by a party prior to the Agreement Expiration Date
in accordance with the provisions of this Section 1.2 is referred to herein as
the “Consulting Term.” The provisions of Sections 1.5, Articles III and IV shall
survive any termination of this Agreement.
 
1.3           
Standards of Care and Conduct. In the performance of the Consulting Services
under this Agreement, Consultant shall adhere to those fiduciary standards,
ethical practices and standards of care and competence which are customary for
professionals rendering consulting and advisory services of the type provided
for in this Agreement. In performing the Consulting Services, Consultant shall
comply with (i) all applicable laws, rules, regulations and order;
(ii) reasonable instructions and directions from the Company; and (iii) the
Company’s Code of Conduct and other similar policies. Consultant shall avoid
engaging in any consulting, employment or other business arrangements with third
parties that may constitute or give rise to a conflict of interest with respect
to the Company’s engagement of Consultant or in the provision of the Consulting
Services. Consultant represents and warrants to the Company that Consultant
currently does not have any such arrangements that constitute or may give rise
to a conflict of interest, and Consultant shall disclose to Company any proposed
arrangements that constitute or may give rise to a conflict of interest
conflicts of interest prior to entering into any such arrangement. The Company
may at its discretion (i) request Consultant to terminate any arrangement that
the Company believes does or may constitute a conflict of interest for
Consultant in connection with Consultant’s engagement by the Company or in the
performance of the Consulting Services; or (ii) if Consultant does not terminate
such arrangement, terminate this Agreement. Consultant represents and warrants
that Consultant’s entering into this Agreement and performing the Consulting
Services will not conflict with or constitute a breach of any other agreements
or obligations Consultant has with or to any third party.
 
1.4           
Independent Contractor.
 
(a)           
Consultant will perform all Consulting Services as an independent contractor and
not as an employee of the Company. Consultant acknowledges and agrees that
Consultant is a self-employed independent contractor and that nothing in this
Agreement shall be considered to create an employer-employee relationship
between the Company and Consultant. Consultant is not eligible to receive and
will not receive or participate in any compensation or employee benefit plans or
arrangements of any type in which employees of the Company may participate,
including but not limited to, any (i) retirement, pension, savings,
profit-sharing or other similar plans or arrangements; (ii) any stock option,
stock purchase or other equity participation plans or arrangements; (iii) any
long-term or short-term bonus or other compensation plans or arrangements; (iv)
sick pay, paid non-working holidays, or paid vacations or leave days; (v)
overtime; (vi) any life, accident, disability, health or dental insurance or
reimbursement plans or arrangements; and (vii) workers’ compensation. If
Consultant is found, by a court of competent jurisdiction to be an “employee” of
the Company, notwithstanding the foregoing, and to the extent permitted by
applicable law, rule, regulation or order, Consultant voluntarily waives any and
all rights, if any, to all such compensation or benefits.
 
(b)           
As an independent contractor, Consultant is solely responsible for the payment
of any and all self-employment taxes and/or assessments imposed on account of
the payment of compensation to, or the performance of the Consulting Services
by, Consultant pursuant to this Agreement, including, without limitation, any
state, federal or foreign unemployment insurance tax, income tax, Social
Security (FICA) payments, and disability insurance taxes. The Company shall not,
by reason of Consultant's status as an independent contractor and the
representations contained herein, make any withholdings or payments of said
taxes or assessments with respect to compensation paid Consultant hereunder;
provided, however, that if required by law or any governmental agency, the
Company shall withhold any such taxes or assessments from the compensation due
Consultant, and any such withholding shall be for Consultant's account and shall
not be reimbursed by the Company to Consultant. Consultant expressly agrees to
treat any compensation earned under this Agreement as self-employment income for
federal and state tax purposes, and to make all payments of federal and state
income taxes, unemployment insurance taxes, and disability insurance taxes as,
when, and to the extent the same may become due and payable with respect to such
self-employment compensation earned under this Agreement.
 
 
-1-

 
 
(c)           
Consultant is not an agent of the Company. Unless otherwise directed by the
Company in writing, Consultant is not authorized to (i) waive any right or to
incur, assume, or create any debt, obligation, contract, or release of any kind
whatsoever in the name or on behalf of the Company or any affiliated entity nor
(ii) to hold Consultant out as an employee or agent of the Company or any
affiliated entity or to make any statement or representation that Consultant has
any such authority.
 
(d)           
Consultant shall maintain adequate general liability, errors and omissions and
other insurance covering Consultant as required by applicable law, rule or
regulation (e.g., workers’ compensation).
 
(e)           
Consultant represents and warrants to the Company that Consultant is authorized
to provide the Consulting Services under applicable laws, rules and regulations.
 
(f)           
Consultant shall comply with all applicable laws, rules and regulations in the
performance of the Consulting Services, and on request, Consultant shall furnish
the Company with appropriate assurances or certificates of compliance.
 
(e)           
Consultant shall retain the right to determine the method, details and means of
performing the Consulting Services.


1.5          

Indemnification. 
 
(a)
Each party to this Agreement will defend, indemnify and hold harmless the other
party and each of its parent company, affiliate companies, officers, directors,
employees and agents against and in respect of any loss, debt, liability,
damage, obligation, claim, demand, fines, penalties, forfeitures, judgment, or
settlement of any nature or kind, known or unknown, liquidated or unliquidated,
including without limitation all reasonable costs and expenses incurred (legal,
accounting or otherwise) (collectively, “Damages”) arising out of, resulting
from or based upon any claim, action or proceeding by any third party, including
any governmental or regulatory body, alleging facts or circumstances
constituting a breach of the obligations, representations or warranties of the
indemnifying party set forth in this Agreement.
 
(b)
If a party entitled to indemnification under this Section 1.5 (an “Indemnified
Party”) makes an indemnification request to the other party, the Indemnified
Party shall permit the other party (the “Indemnifying Party”) to control the
defense and disposition or settlement of the matter at its own expense;
provided, however, that the Indemnifying Party may not enter into any settlement
thereof with the Indemnified Party’s prior written consent (not to be
unreasonably withheld or delayed) unless the Indemnified Party is fully and
unconditionally released from such claims without any admission of liability and
the Indemnified Party is not subject to any injunctive or other equitable relief
or other obligations. The Indemnified Party shall be permitted to participate in
such defense and represent itself at its own expense with counsel of its own
choosing. The Indemnified Party shall notify the Indemnifying Party promptly of
any claim for which Indemnifying Party is responsible and shall cooperate with
the Indemnifying Party in every commercially reasonable way to facilitate
defense of any such claim; provided that the Indemnified Party’s failure to
notify Indemnifying Party shall not diminish Indemnifying Party’s obligations
under this Section 1.5 except to the extent that Indemnifying Party is
materially prejudiced as a result of such failure.
 
 
-2-

 
 
ARTICLE II
CONSULTING CONSIDERATION AND EXPENSES
 
2.1           
Consulting Consideration. In consideration for the performance of the Consulting
Services, Consultant shall receive the consideration set forth on the Consulting
Services Schedule (“Consulting Consideration”).
 
2.2           
Expenses. Except as may otherwise be set forth on the Consulting Services
Schedule, (i) the Consulting Consideration includes any and all costs, fees and
expenses which may be incurred by Consultant in its performance of the
Consulting Services; and (ii) Consultant shall not be reimbursed for any costs
or expenses unless authorized by the Company in writing in advance of Consultant
incurring the costs, fees or expenses. As to expenses for which the Company will
reimburse Consultant as set forth on the Consulting Services Schedule, the
Company shall pay or reimburse Consultant for all reasonable and authorized
business expenses incurred by Consultant while engaged under this Agreement so
long as said expenses have been incurred for and promote the business of the
Company and are normally and customarily incurred by consultants performing
similar consulting services in the same or similar market. As a condition to
reimbursement under this Section 2.2, Consultant shall furnish to the Company
adequate records and other documentary evidence required by federal and state
statutes and regulations for the substantiation of each expenditure. Consultant
must submit proper documentation for each such expense within thirty (30) days
after the date that Consultant incurs such expense, and the Company will
reimburse Consultant for all eligible expenses within thirty (30) days
thereafter. Consultant acknowledges and agrees that failure to furnish the
required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.
 
2.3           
Payments. Payment of approved costs and expenses shall be made on a monthly
basis in accordance with the Company’s customary accounts payable practice.
 
2.4           
Reporting. Concurrently with the execution and delivery of this Agreement, the
Consultant has provided Company with a completed IRS Form W-9 for Consultant.
The Company will provide Consultant with an IRS Form 1099 each year reflecting
the payments made to Consultant under this Agreement.
 
 
-3-

 
 
ARTICLE III
CONFIDENTIALITY AND PROPRIETARY RIGHTS
 
3.1           
Confidential Information.
 
(a)           
Consultant acknowledges and agrees that the Company has developed and uses and
will develop and use Confidential Information and that Consultant will have
access to and will participate in the creation or development of Confidential
Information in the performance of the Consulting Services. All Confidential
Information shall be and remain the sole property of the Company notwithstanding
that Consultant may participate in the creation or development of the
Confidential Information. For purposes of this Agreement, the term “Confidential
Information” shall mean all Company business methods, techniques, plans, and
know-how; budgets, financing and accounting techniques and projections;
advertising, proposals, applications, marketing materials and concepts; customer
files and other non-public information regarding customers; methods for
developing and maintaining business relationships with customers, suppliers,
vendors, and partners; customer and prospect lists; procedure manuals; employees
and personnel information.
 
(b)           
Consultant shall maintain the confidentiality of the Confidential Information
and shall not (i) disclose to any other person or entity Confidential
Information in any manner or for any purpose; or (ii) use Confidential
Information in any manner or for any purpose which is directly or indirectly in
competition with or injurious or adverse to the Company.
 
(c)           
Upon termination of this Agreement for any reason, Consultant will promptly
surrender to the Company all copies of Confidential Information in Consultant's
possession or under Consultant's control, whether any such Confidential
Information was prepared by Consultant or by others.
 
(d)           
The obligations of Consultant under this Section 3.1 shall continue during the
term of this Agreement and for a period of three (3) years after termination of
this Agreement; provided that in the case of Confidential Information
constituting trades secrets, the obligations shall continue for as long as such
Confidential Information remains trade secrets.
 
3.2           
Ownership of Intellectual Property.
 
(a)           
(i) All Intellectual Property, whether or not patentable or copyrightable, made,
conceived, written, developed or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant's
engagement by the Company under this Agreement or prior to the Effective Date
and which result from the performance of the Consulting Services or similar
services performed for the Company or any predecessor company or business, shall
be the sole and exclusive property of the Company. To the extent Consultant may
retain any interest in any such Intellectual Property by operation of law or
otherwise, Consultant hereby irrevocably assigns and transfers to the Company
all of Consultant's entire right, title and interest in and to all such
Intellectual Property. All copyrights and copyrightable material shall be deemed
works for hire, and the Company shall have all right, title and interest in such
material, including all moral rights, and shall be the author thereof for all
purposes under applicable copyright laws. For purposes of this Agreement, the
term “Intellectual Property” shall mean all inventions, improvements,
discoveries, ideas, designs, software, trademarks, trade names, copyrights and
copyrightable subject matter, patents, know-how, mask works, programs,
documents, data, trade secrets and Confidential Information.
 
 
-4-

 
 
(ii) 
Without limiting the generality of the forgoing provisions of this Section
3.2(a), all articles, documents, reports, manuals, programs, software or
computer programs and components thereof, and any other deliverables or work
products arising from or related to the Consulting Services or similar services
or similar services performed for the Company or any predecessor company or
business prior to the Effective Date (“Materials”) developed or authored by
Consultant for the Company under this Agreement or under the provision of
similar services performed for the Company or any predecessor company or
business prior to the Effective Date, are to be considered Works Made for Hire
as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §101) and
are and shall be the sole and exclusive property of the Company. Consultant
agrees that any and all proprietary rights to the Materials developed hereunder
or prior to the Effective Date, including, but not limited to, patent,
copyright, trademark and trade secret rights, to the extent they are available,
are the sole and exclusive property of the Company, free from any claim or
retention of rights thereto on the part of Consultant or any employee or agent
of Consultant, as of the Effective Date of this Agreement.
 
(b)         
To the extent that any Materials or Intellectual Property developed, authored,
created or produced under this Agreement or under the provision of similar
services performed for the Company or any predecessor company or business prior
to the Effective Date may not be considered Works Made for Hire, or to the
extent that Section 3.2(a)(i) or Section 3.2(a)(ii), is declared invalid either
in substance or purpose, in whole or in part, Consultant hereby assigns and
agrees to irrevocably assign, transfer, grant, convey and relinquish exclusively
to the Company, any and all of Consultant’s right, title and interest, including
ownership of copyright and/or patent rights to any material developed by
Consultant under this Agreement or under the provision of similar services
performed for the Company or any predecessor company or business prior to the
Effective Date without consideration beyond the mutual promises set forth in
this Agreement and the payment of fees as provided for by this Agreement. All
right, title and interest of every kind and nature, whether now known or
unknown, in and to the copyrights, patents, ideas and creations created, written
and developed by either Consultant or the Company in the course of providing the
Consulting Services under and pursuant to this Agreement or under the provision
of similar services performed for the Company or any predecessor company or
business prior to the Effective Date, shall be the exclusive property of the
Company for any and all purposes and uses, and Consultant shall have no right,
title or interest of any kind or nature in or to such material. As part of this
Agreement, Consultant agrees to do all things necessary to protect this
assignment, including but not limited to, executing an assignment of
Consultant’s copyright and/or patent interests in the Material and Intellectual
Property created, authored and/or developed pursuant to this Agreement or under
the provision of similar services performed for the Company or any predecessor
company or business prior to the Effective Date.
 
(c)          
Consultant represents and warrants that all Materials and Intellectual Property
produced under this Agreement or under the provision of similar services
performed for the Company or any predecessor company or business prior to the
Effective Date were and shall be of original authorship by Consultant or that
Consultant has the legal right to convey the entire right, title and interest in
such Materials and Intellectual Property as is contemplated by this Agreement.
Consultant further represents and warrants no other person, firm, corporation or
entity has any rights or interest in the Materials and Intellectual Property
Consultant submits or has submitted to the Company or under the provision of
similar services performed for the Company or any predecessor company or
business prior to the Effective Date. Consultant further warrants that its
execution and performance of this Agreement, including, but not limited to, the
tangible or intangible products produced as a result of it, shall not infringe
upon or violate any patent, copyright, trade secret or other proprietary right
of any third party and shall not constitute a defamation or invasion of the
right of privacy or publicity.
 
 
-5-

 
 
(d)           
Consultant hereby appoints the Company, for the period of Consultant's
engagement by the Company, and for five years thereafter, as Consultant's
attorney-in-fact for the purpose of executing, in Consultant's name and on
Consultant's behalf, such instruments or other documents as may be necessary to
transfer, confirm and perfect in the Company the rights Consultant has granted
to the Company pursuant to this Section 3.2.
 
(e)           
Consultant will assist the Company to obtain for its own benefit patents,
copyrights and/or trademarks thereon in any and all jurisdictions as may be
designated by the Company, and Consultant will execute when requested, patent,
trademark and/or copyright applications and assignments thereof to the Company
or persons designated by the Company, and any other lawful documents deemed
necessary by the Company to carry out the purposes of this Agreement. Consultant
will further assist the Company in every way to enforce any patents, copyrights,
trade secrets, and other intellectual property rights of the Company, including,
without limitation, testifying in any suit or proceeding involving any of the
Intellectual Property or executing any documents deemed necessary by the
Company, all without further consideration, but at the expense of the Company.
 
(f)           
The obligations and undertakings stated in this Section 3.2 shall continue
beyond the termination of Consultant's engagement by the Company, but if
Consultant is called upon to render such assistance after the termination of
Consultant's engagement, then Consultant shall be entitled to a reasonable per
diem fee in addition to reimbursement of any out-of-pocket expenses incurred at
the request of the Company.
 
3.3           
Prohibition on Interference with Relationships. During the term of this
Agreement and for a period of one (1) year thereafter, Consultant shall not,
directly or indirectly, without the Company's prior written consent, solicit any
person or entity having contractual or other business relationships with the
Company, including without limitation, any customer or client, lessee, supplier,
business partner or independent contractor, for the purpose of having such
person or entity terminate or modify such person's or entity's contractual
and/or business relationship with the Company, nor shall Consultant interfere
with any of such contractual or business relationships.
 
3.4           
Prohibition on Solicitation of Company Employees. During the term of this
Agreement and for a one (1)-year period following termination or expiration of
this Agreement, Consultant will not directly or indirectly, without the
Company's prior written consent, (i) solicit or recruit any of the Company's
employees to leave the employ of the Company; or (ii) hire as an employee or
engage as an independent contractor, any employee of the Company.
 
3.5           
Covenants Reasonable. The parties hereto agree that the nature and duration of
the covenants set forth in this Article III are reasonable under the
circumstances. In the event any court or arbitrator determines that the nature
of any covenant or the duration of any covenant, or both, are unreasonable and
to that extent is unenforceable, the parties agree that such covenant shall
remain in full force and effect to the greatest extent and duration as would not
render the covenant unenforceable.
 
 
-6-

 
 
3.6
Cooperation and Assistance. Consultant agrees to reasonably assist and cooperate
(including, but not limited to, providing information to the Company and/or
testifying in a proceeding) in the investigation and handling of any internal
investigation, legislative matter, or actual or threatened court action,
arbitration, administrative proceeding, or other claim involving any matter that
arose during Consultant’s period of employment by the Company or during the Term
of this Agreement.  Consultant’s agreement to assist and cooperate shall not
affect in any way the content of information or testimony provided by
Consultant.
 
3.7           
Right to Injunctive and Equitable Relief. Consultant's obligations under this
Article III are of a special and unique character which gives them a special
value to the Company. The Company cannot be reasonably or adequately compensated
in damages in an action at law in the event Consultant breaches such
obligations. Therefore, Consultant expressly agrees that the Company shall be
entitled to injunctive and other equitable relief in the event of such breach in
addition to any other rights or remedies which the Company may possess at law or
in equity. The obligations of Consultant and the rights and remedies of the
Company under this Article III are cumulative and in addition to, and not in
lieu of, any obligations, rights or remedies created by applicable law,
including without limitation, applicable copyright and patent laws and laws
relating to misappropriation or theft of trade secrets or confidential
information.
 
 
ARTICLE IV
GENERAL PROVISIONS
 
4.1           
Notices. Any notice required or permitted under this Agreement will be
considered to be effective in the case of (i) certified mail, when sent postage
prepaid and addressed to the party for whom it is intended at its address of
record, three (3) days after deposit in the mail; (ii) by courier or messenger
service, upon receipt by recipient as indicated on the courier's receipt; or
(iii) upon receipt of an Electronic Transmission by the party that is the
intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for the
parties are set forth below, for the Company, or on the Consulting Services
Schedule, for Consultant and may be changed from time to time by notice from the
changing party to the other party pursuant to the provisions of this Section
4.1.
 
If to the Company:
 
AutoWeb, Inc.
18872 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention: Legal Department
Facsimile No.: 949.862.1323
 
If to Consultant: As set forth on the Consulting Services Schedule
 
For purposes of this Section 4.1, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.
 
 
-7-

 
 
4.2           
Entire Agreement. This Agreement constitutes the entire agreement of the parties
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof. Notwithstanding the foregoing, this Agreement is not
intended by the parties to supersede, and does not supersede, any prior or
contemporaneous agreements or understandings entered into by the parties in
connection Consultant’s prior employment with the Company or the termination of
such employment, including without limitation that certain Employee
Confidentiality Agreement dated as of April 26, 2010 between Company and
Consultant, that certain Mutual Agreement To Arbitrate dated April 26, 2010
between Company and Consultant and that certain Confidential Separation and
Release Agreement dated as of the Effective Date between Company and Consultant,
all of which agreements remain in full force and effect in accordance with their
terms.
 
4.3           
Modifications, Amendments, Waivers and Extensions. This Agreement may not be
modified, changed or supplemented, nor may any obligations hereunder be waived
or extensions of time for performance granted, except by written instrument
signed by the party to be charged or by its agent duly authorized in writing or
as otherwise expressly permitted herein. No waiver of any default or breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding default or breach thereof or of any other agreement or
provision herein contained. No extension of time for performance of any
obligations or acts shall be deemed an extension of the time for performance of
any other obligations or acts.
 
4.4           
Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of California applicable
to agreements made and to be performed wholly within the State of California.
 
4.5           
Partial Invalidity. Any provision of this Agreement which is found to be invalid
or unenforceable by any court in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, and the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of the remaining provisions hereof.
 
4.6           
Dispute Resolution, Forum.
 
(a)          

The parties consent to and agree that any dispute or claim arising hereunder
shall be submitted to binding arbitration in Orange County, California, and
conducted in accordance with the Judicial Arbitration and Mediation Service
(“JAMS”) rules of practice then in effect or such other procedures as the
parties may agree in writing, and the parties expressly waive any right they may
otherwise have to cause any such action or proceeding to be brought or tried
elsewhere. The parties hereunder further agree that (i) any request for
arbitration shall be made in writing and must be made within a reasonable time
after the claim, dispute or other matter in question has arisen; provided
however, that in no event shall the demand for arbitration be made after the
date that institution of legal or equitable proceedings based on such claim,
dispute or other matter would be barred by the applicable statue(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
attorney at law with at least ten (10) years experience in commercial matters;
(iii) costs and fees of the arbitrator shall be borne by both parties equally,
unless the arbitrator or arbitrators determine otherwise; (iv) depositions may
be taken and other discovery may be obtained during such arbitration proceedings
to the same extent as authorized in civil judicial proceedings; and (v) the
award or decision of the arbitrator, which may include equitable relief, shall
be final and judgment may be entered on such award in accordance with applicable
law in any court having jurisdiction over the matter.
 
 
-8-

 
 
(b)          

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(c)          

The parties acknowledge and agree that money damages may not be a sufficient
remedy for a breach of certain provisions of this Agreement, including but not
limited to, Article III, and accordingly, a non-breaching party may be entitled
to specific performance and injunctive relief as remedies for such violation.
Accordingly, notwithstanding the other provisions of this Section 4.6, the
parties agree that a non-breaching party may seek relief in a court of competent
jurisdiction for the purposes of seeking equitable relief hereunder, and that
such remedies shall not be deemed to be exclusive remedies for a violation of
the terms of this Agreement but shall be in addition to all other remedies
available to the non-breaching party at law or in equity.
 
(d) 
In any action, arbitration or other proceeding by which one party either seeks
to enforce its rights under this Agreement or seeks a declaration of any rights
or obligations under this Agreement, the prevailing party will be entitled to
reasonable attorneys’ fees, and subject to Section 4.6(a), reasonable costs and
expenses incurred to resolve such dispute and to enforce any final judgment.
 
(e)          

No remedy conferred on either party by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy, and each and every
remedy will be cumulative and will be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise. The election of one or more remedies by a party will not constitute a
waiver of the right to pursue other available remedies.
 
 
4.7           
Interpretation. Titles and headings of sections of this Agreement are for
convenience of reference only and shall not affect the construction of any
provision of this Agreement. No provision of this Agreement shall be construed
in favor of or against any party by reason of the extent to which the party or
the party’s counsel participated in the drafting hereof.
 
4.8           
Assignment. This Agreement and the rights, duties, and obligations hereunder may
not be assigned or delegated by any party without the prior written consent of
the other party. Any assignment or delegation of rights, duties, or obligations
hereunder made without the prior written consent of the other party shall be
void and be of no effect. Notwithstanding the foregoing provisions of this
Section 4.8, the Company may assign or delegate its rights, duties and
obligations hereunder to any person or entity controlling, controlled by, or
under common control with the Company or any person or entity which acquires
substantially all of the business or assets of the Company.
 
 
-9-

 
 
4.9           
Successors and Assigns. This Agreement and the provisions hereof shall be
binding upon and shall inure to the benefit of each of the parties and their
respective permitted successors and assigns.
 
4.10           
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
but one and the same instrument. Signatures on this Agreement may be
communicated by facsimile or PDF transmission and shall be binding upon the
parties transmitting the same.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.
 
 
 
Effective Date: June 9, 2018 
Company

 
 
   
 AutoWeb, Inc.
 
 
 
 
 
 
By:  
/s/  Glenn E. Fuller
 
 
 
Glenn E. Fuller
 
 
 
EVP, Chief Legal and Administrative
Officer and Secretary
 

 


 
 
“Consultant”
 
 
 
 
 
 
By:  
/s/  Kimberly Boren
 
 
 
Kimberly Boren
 
 
 



 



 
-10-

 
Exhibit A
Consulting Services Schedule
 
Consultant Name: 

Kimberly Boren
 
Consultant Contact Information
  for Notice Purposes:

Kimberly Boren
 

[Personal Residence Information Redacted]

 

 
 
Consulting Services: Consultant will make herself available on an as-needed
basis (subject to reasonable notice and at reasonable times not interfering with
Consultant’s employment with her new employer), to provide, and will provide,
transition support services for the Company’s accounting, banking, financial,
governmental reporting, finance, strategic transactions modeling and investor
relation functions.
 
Consulting Time: The Company and Consultant shall agree in advance upon the
number of hours to be spent by Consultant in the performance of the Consulting
Services, which agreement may be in the form of a “not to exceed” number of
hours during weekly or monthly periods or hours specified for individual
projects. In no event shall Consultant exceed the agreed upon hours without
Company’s prior written approval.
 
The Company and Consultant shall agree in advance upon the number of hours to be
spent by Consultant in the performance of the Consulting Services, which
agreement may be in the form of a “not to exceed” number of hours during weekly
or monthly periods or hours specified for individual projects. In no event shall
Consultant be required or permitted to perform services under this Agreement at
a level during any monthly period that is greater than twenty percent (20%) of
the average level of service that Consultant performed for the Company during
the 36-month period immediately preceding the Termination Date. The parties
acknowledge that during the 36-month period immediately preceding the
Termination Date, Consultant worked an average of approximately 50 hours per
week for the Company.
 
Consulting Consideration: As consideration for the performance of the
commitments and obligations made by Consultant in this Agreement, the Company
and Consultant agree as follows:
 
1.           Stock Options.
 
(a)           Vesting Any of the stock options to purchase common stock of the
Company listed below that were awarded to Consultant during Consultant’s
employment by the Company (“Employment Stock Options”) will continue to vest in
accordance with their normal vesting schedules set forth in the applicable stock
option award agreements during the period commencing on the Employment
Termination Date and ending as of the end of the Consulting Term. Any Employment
Stock Options that remain unvested at the end of the Consulting Term shall
terminate and be cancelled at that time, and in no event shall any Employment
Stock Options vest if such Employment Stock Options would have vested after the
end of the Consulting Term. Notwithstanding any provisions in the applicable
stock option award agreements for the Employment Stock Options to the contrary,
the vesting of Employment Stock Options shall not be accelerated if any
acceleration event provided for in the applicable stock option award agreements
occurs during the Consulting Term; provided, however, that if the acceleration
event is a change in control (as defined for purposes of the stock option award
agreements) of the Company, then the vesting of any unvested Employment Stock
Options shall be accelerated to the extent and as provided in the applicable
stock option award agreements. In no event shall any Employee Stock Options vest
(whether in accordance with their normal vesting schedule or by reason of the
limited acceleration of vesting set forth above) after the original expiration
dates of the Employee Stock Options set forth in the applicable stock option
award agreements for the Employment Stock Options.
 
(b)           Post-Termination of Employment Exercise Periods. Any
post-employment termination exercise periods for Employment Stock Options that
are vested as of the end of the Consulting Term shall be tolled during the
Consulting Term and shall not commence running until the end of the Consulting
Term; provided, however, that in no event will the post-termination exercise
periods extend beyond the original expiration dates of the Employee Stock
Options set forth in the applicable stock option award agreements for such
Employee Stock Options.
 
(c)           Amendments to Award Agreements. The applicable provisions of the
stock option award agreements for the Employee Stock Options are hereby amended
to implement the vesting continuation and limited vesting acceleration set forth
in clause (a) of this paragraph 1 and the tolling of the post-termination
exercise periods set forth in clause (b) of this paragraph 1.
 
 
-11-

 
 


Plan Name
Grant
Date
Grant
Price
Original
Options
Granted
Options
Vested
as of
Employment
Termination
Date
Options
Unvested
as of
Employment
Termination
Date
Original
Post-
Termination
of
Employment
Exercise
Window
Original
Expiration
Date
12/7/11 NQ $0.76 10IP
12/7/2011
$3.80
10,000
10,000 Covered under Rule 10b5-1 Plan
0
May exercise vested options for a period of 90 days
12/7/2018
04/26/2010 NQ $0.79 06IP
4/26/2010
$3.95
5,000
5,000
0
May exercise vested options for a period of 90 days
4/23/2020
1/10/12 NQ $0.78 10IP Performance
1/10/2012
$3.90
12,340
12,340
0


May exercise vested options for a period of 90 days
1/10/2019
1/24/13 NQ $4.00 10IP Performance
1/24/2013
$4.00
6,875
6,875
0
May exercise vested options for a period of 90 days
1/24/2020
3/17/14 NQ $14.32 10IP
3/17/2014
$14.32
7,400
7,400
0
May exercise vested options for a period of 90 days
3/17/2021
1/21/15 NQ $9.10 2014IP
1/21/2015
$9.10
20,000
20,000
0
May exercise vested options for a period of 90 days
1/21/2022
1/23/15 NQ $10.20 2014IP
1/23/2015
$10.20
15,000
15,000
0
May exercise vested options for a period of 90 days
1/23/2022
5/18/15 NQ $13.22 2014IP
5/18/2015
$13.22
6,000
5,668
332
May exercise vested options for a period of 90 days
5/18/2022
7/15/16 NQ $14.41 2014 AR IP
7/15/2016
$14.41
30,000
16,672
13,328
May exercise vested options for a period of 90 days
7/15/2023
01/26/17 NQ $13.81 2014 AR IP
1/26/2017
$13.81
20,000
7,790
12,210
May exercise vested options for a period of 90 days
1/26/2024

 
2.           Restricted Shares.
 
(a)           Lapsing of Forfeiture Restrictions. Consultant was awarded 40,000
shares of restricted stock on September 27, 2017 (“Restricted Shares”). The
forfeiture restrictions set forth in the award agreement for the Restricted
Shares lapse as to one-third (1/3rd) of the Restricted Shares each anniversary
of the award date over three years. The forfeiture restrictions will continue to
lapse in accordance with their normal lapse schedule set forth in the restricted
stock award agreement for the Restricted Shares during the Consulting Term, such
that, provided this Agreement has not been terminated by either party in
accordance with Section 1.2 prior to September 27, 2018, the forfeiture
restrictions on the first one-third (1/3rd) of the Restricted Shares (13,333
shares) shall lapse as of September 27, 2018, and all other Restricted Shares
shall terminate and be cancelled as of the end of the Consulting Term, absent
any acceleration of the lapsing of the forfeiture restrictions as provided in
clause (b) below prior to the end of the Consulting Term. In no event shall the
forfeiture restrictions for any Restricted Shares lapse after the end of the
Consulting Term, and all Restricted Shares that remain subject to forfeiture
restrictions as of the end of the Consulting Term shall be terminated and
cancelled as of the end of the Consulting Term.
 
 
-12-

 
 
(b)           Acceleration of Lapsing. Notwithstanding any provisions in the
Restricted Shares award agreement to the contrary, the lapsing of the forfeiture
restrictions for the Restricted Shares shall not be accelerated if any
acceleration event provided for in the Restricted Shares award agreement occurs
during the Consulting Term; provided, however, that if the acceleration event is
a change in control (as defined for purposes of the Restricted Shares award
agreement) of the Company, then the lapsing of the forfeiture restrictions shall
be accelerated for any Restricted Shares that are at the time still subject to
forfeiture restrictions to the extent and as provided in the Restricted Shares
award agreement.
 
(c)           Amendment to Restricted Shares Award Agreement. The applicable
provisions of the Restricted Shares award agreement are hereby amended to
implement the forfeiture restrictions lapsing continuation set forth in clause
(a) of this paragraph 2 and the limited acceleration of the forfeiture lapsing
provisions set forth in clause (b) of this paragraph 2.
 
Consultant acknowledges that Consultant shall continue to be governed by and
subject to the Company’s Securities Trading Policy during the Consulting Term.
 
Company Equipment and Use and Access to Company Systems
 
During the Term, the Company, in its discretion, may make available to
Consultant a Company-standard laptop computer for use in providing the
Consulting Services, and the availability and use of the Company laptop computer
is not a condition or requirement for Consultant’s performance of the Consulting
Services. All such Company equipment shall be returned to the Company at the end
of the Consulting Term or at any time prior to the end of the Consulting Terms
upon request by the Company. Consultant agrees that Consultant will comply with
all Company policies and procedures regarding the use of Company equipment and
systems as if Consultant were employed by the Company.
 
-13-
